 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8
                                                      )   Case No. 1:19-cv-00945-JDP
 9   Selia Ruiz Mitchell,                             )
                                                      )   STIPULATION AND ORDER FOR
10                  Plaintiff,                        )   EXTENSION OF TIME
                                                      )
11          vs.                                       )   ECF No. 14
                                                      )
12   ANDREW SAUL,                                     )
     Commissioner of Social Security,                 )
13                                                    )
                                                      )
14                  Defendant.                        )
15
16
            IT IS HEREBY STIPULATED, by and between the parties through their respective
17
     counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
18
     from 03/30/2020 to 04/29/2020, for Plaintiff to serve on defendant with PLAINTIFF’S
19
     OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be extended
20
     accordingly.
21
            This is Plaintiff’s second request for an extension of time. Good cause exists for this
22
     request. The week of 03/22/2020, Plaintiff’s Counsel had seven administrative hearings, 10
23
     hearing preparation appointments with claimants, seven letter briefs, one reply brief and two
24
     opening briefs due. The week of 03/29/2020, Plaintiff’s Counsel had 13 administrative hearings,
25
     31 hearing preparation appointments with claimants, 4 letter briefs, 2 reply briefs and 5 opening
26
     briefs due. Each of the administrative hearings also requires administrative hearing briefs with a
27
     full summary of the medical records and legal arguments.
28



                                                  1
 1           Additionally, due to the ongoing pandemic with COVID 19 and the various executive
 2   orders throughout Fresno County and now the State of California, along with the
 3   recommendations for Social Distancing, Plaintiff’s Counsel is operating with very limited staff.
 4   The Office of Hearings Operations is still conducting telephonic hearings. As it is required to
 5   continue the normal day-to-day tasks involved in developing cases and the requirements of the
 6   five-day rule related to submission of evidence to the Administrative Law Judge which is
 7   imposed under 20 CFR § 404.935, Counsel must still continue normal operations but with a
 8   significantly reduced level of support. As a result, Plaintiff’s Counsel requires additional time to
 9   brief this matter.
10           Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
11   and Court for any inconvenience this may cause.
12
                                           Respectfully submitted,
13
14   Dated: March 27, 2020                 PENA & BROMBERG, ATTORNEYS AT LAW

15
                                       By: /s/ Jonathan Omar Pena
16
                                          JONATHAN OMAR PENA
17                                        Attorneys for Plaintiff

18
19
     Dated: March 27, 2020                 MCGREGOR W. SCOTT
20                                         United States Attorney
                                           DEBORAH LEE STACHEL
21                                         Regional Chief Counsel, Region IX
22                                         Social Security Administration

23
                                       By: */s/ Margaret Lehrkind
24                                        Margaret Lehrkind
25                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
26                                        (*As authorized by email on March 27, 2020)
27
28



                                                  2
                                                 ORDER
 1
 2
               Pursuant to the parties’ stipulation, plaintiff’s 30-day extension of time is granted. ECF
 3   No. 14.
 4
 5   IT IS SO ORDERED.

 6
 7   Dated:       March 30, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 8
 9
     No. 204.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    3
